UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4946


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RAYMOND JOHNSON, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:10-cr-00091-TLW-1)


Submitted:   May 26, 2011                     Decided:   May 31, 2011


Before KING, SHEDD and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael A. Meetze, Assistant Federal Public Defender, Florence,
South Carolina, for Appellant.    William E. Day, II, Assistant
United States Attorney, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Raymond     Johnson,          Jr.,      pled     guilty      to     embezzling,

stealing, purloining, or converting Social Security benefits, in

violation of 18 U.S.C. § 641 (2006).                       His attorney has filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967),

stating    that   there      are   no     meritorious        issues      for    appeal    but

questioning whether the district court complied with Fed. R.

Crim. P. 11 in accepting Johnson’s plea and whether the court

adequately explained the chosen sentence.                          Johnson was advised

of his right to file a pro se supplemental brief but did not.

Finding no reversible error, we affirm.

            Prior to accepting a plea, a trial court must conduct

a   plea   colloquy     in    which     it    informs       the     defendant      of,    and

determines that the defendant comprehends, the nature of the

charge to which he is pleading guilty, any mandatory minimum

penalty, the maximum possible penalty he faces, and the rights

he is relinquishing by pleading guilty.                     Fed. R. Crim. P. 11(b);

United States v. DeFusco, 949 F.2d 114, 116 (4th Cir. 1991).

The    district       court        conducted         a      thorough          hearing     and

substantially     complied         with      Rule    11.           Although     the     court

neglected    to   inform      Johnson        of   his      right    to   remain       silent,

Johnson    read   and   discussed         with      counsel    the       plea    agreement,

which informed him of this right.                   Under the circumstances, this

omission did not impair any substantial right of Johnson’s.                                We

                                             2
therefore     conclude     that      the       record     demonstrates       Johnson

knowingly and voluntarily pled guilty.

            An     appellate        court       reviews      a     sentence       for

reasonableness under an abuse-of-discretion standard.                        Gall v.

United States, 552 U.S. 38, 51 (2007).                    This review requires

consideration      of     both      the        procedural        and     substantive

reasonableness of a sentence.           Id.     First, the court must assess

whether the district court properly calculated the Guidelines

range,   considered      the   18    U.S.C.      §   3553(a)      (2006)    factors,

analyzed    any     arguments       presented        by     the        parties,   and

sufficiently explained the selected sentence.                    Id. at 49-50; see

United States v. Lynn, 592 F.3d 572, 576 (4th Cir. 2010).                         The

court also must consider the substantive reasonableness of the

sentence, “examin[ing] the totality of the circumstances to see

whether the sentencing court abused its discretion in concluding

that the sentence it chose satisfied the standards set forth in

§ 3553(a).”      United States v. Mendoza-Mendoza, 597 F.3d 212, 216

(4th Cir. 2010).        After reviewing the record, we conclude that

Johnson’s     sentence    is     both      procedurally      and       substantively

reasonable.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                        This court

requires that counsel inform Johnson, in writing, of the right

                                           3
to petition the Supreme Court of the United States for further

review.     If   Johnson      requests   that   a   petition     be   filed,    but

counsel believes that such a petition would be frivolous, then

counsel   may    move   in    this    court   for   leave   to   withdraw      from

representation.      Counsel’s motion must state that a copy thereof

was served on Johnson.          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before      the   court    and    argument   would    not   aid     the

decisional process.



                                                                        AFFIRMED




                                         4